     Case 3:20-cv-00310-MMD-CLB Document 3 Filed 05/29/20 Page 1 of 3



1                              UNITED STATES DISTRICT COURT
2                                     DISTRICT OF NEVADA
3     MARLO D. THOMAS,                                     Case No. 3:20-cv-00310-MMD-CLB
4                                            Plaintiff                    ORDER
5            v.
6     TED HANF, et al.,
7                                       Defendants
8
9    I.     DISCUSSION

10          On May 27, 2020, Plaintiff, an inmate in the custody of the Nevada Department of

11   Corrections (“NDOC”), submitted a civil rights complaint under 42 U.S.C. § 1983 and filed

12   an application to proceed in forma pauperis. (ECF Nos. 1-1, 1). Plaintiff’s application to

13   proceed in forma pauperis is incomplete.

14          Under 28 U.S.C. § 1915(a)(2) and Local Rule LSR 1-2, an inmate seeking to begin

15   a civil action in this Court may apply to proceed in forma pauperis in order to file the civil

16   action without prepaying the full $400 filing fee. To apply for in forma pauperis status, the

17   inmate must submit all three the following documents to the Court:

18          (1) a completed Application to Proceed in Forma Pauperis for Inmate, this

19          Court’s approved form (i.e. pages 1 through 3 with the inmate’s two signatures on

20          page 3),

21          (2) a Financial Certificate properly signed by both the inmate and a prison or jail

22          official (i.e. page 4 of this Court’s approved form), and

23          (3) a copy of the inmate’s prison or jail trust fund account statement for the

24   previous six-month period.

25          Plaintiff has not submitted an inmate account statement for the previous six-month

26   period to the Court. Accordingly, the Court denies Plaintiff’s application to proceed in

27   forma pauperis (ECF No. 1) without prejudice because the application is incomplete. The

28   Court will grant Plaintiff a one-time extension to file a fully complete application to
     Case 3:20-cv-00310-MMD-CLB Document 3 Filed 05/29/20 Page 2 of 3



1    proceed in forma pauperis containing all three of the required documents. Plaintiff will file
2    a fully complete application to proceed in forma pauperis on or before July 28, 2020.
3    Absent unusual circumstances, the Court will not grant any further extensions of time. If
4    Plaintiff is unable to file a fully complete application to proceed in forma pauperis with all
5    three required documents on or before July 28, 2020, the Court will dismiss this case
6    without prejudice for Plaintiff to file a new case with the Court when Plaintiff is able to
7    acquire all three of the documents needed to file a fully complete application to proceed
8    in forma pauperis. To clarify, a dismissal without prejudice means Plaintiff does not give
9    up the right to refile the case with the Court, under a new case number, when Plaintiff has
10   all three documents needed to submit with the application to proceed in forma pauperis.
11   Alternatively, Plaintiff may choose not to file an application to proceed in forma pauperis
12   and instead pay the full filing fee of $400 on or before July 28, 2020 to proceed with this
13   case. The Court will retain Plaintiff’s civil rights complaint (ECF No. 1-1), but the Court
14   will not file the complaint unless and until Plaintiff timely files a fully complete application
15   to proceed in forma pauperis with all three documents or pays the full $400 filing fee.
16   II.    CONCLUSION
17          For the foregoing reasons, IT IS ORDERED that Plaintiff’s application to proceed
18   in forma pauperis (ECF No. 1) is denied without prejudice to file a new fully complete
19   application to proceed in forma pauperis with all three documents.
20          IT IS FURTHER ORDERED that the Clerk of the Court will send Plaintiff the
21   approved form application to proceed in forma pauperis by an inmate, as well as the
22   document entitled information and instructions for filing an in forma pauperis application.
23          IT IS FURTHER ORDERED that on or before July 28, 2020, Plaintiff will either
24   pay the full $400 filing fee for a civil action (which includes the $350 filing fee and the $50
25   administrative fee) or file with the Court:
26          (1) a completed Application to Proceed in Forma Pauperis for Inmate on this
27          Court’s approved form (i.e. pages 1 through 3 of the form with the inmate’s two
28          signatures on page 3),



                                                   -2-
     Case 3:20-cv-00310-MMD-CLB Document 3 Filed 05/29/20 Page 3 of 3



1           (2) a Financial Certificate properly signed by both the inmate and a prison or jail
2           official (i.e. page 4 of this Court’s approved form), and
3           (3) a copy of the inmate’s prison or jail trust fund account statement for the
4    previous six-month period.
5           IT IS FURTHER ORDERED that, if Plaintiff does not file a fully complete
6    application to proceed in forma pauperis with all three documents or pay the full $400
7    filing fee for a civil action on or before July 28, 2020, the Court will dismiss this action
8    without prejudice for Plaintiff to refile the case with the Court, under a new case number,
9    when Plaintiff has all three documents needed to file a complete application to proceed
10   in forma pauperis.
11          IT IS FURTHER ORDERED that the Clerk of the Court will retain the complaint
12   (ECF No.1-1) but will not file it at this time.
13                   May 29, 2020
            DATED: __________________
14
15                                                UNITED STATES MAGISTRATE JUDGE
16
17
18
19
20
21
22
23
24
25
26
27
28



                                                   -3-
